Citation Nr: 9930928	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for acromioclavicular (AC) strain (major).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran's active military service included service in the 
United States Navy from January 16, 1992 to October 30, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans' Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Cheyenne Wyoming.  The M&ROC granted service 
connection and assigned a noncompensable disability rating 
effective October 31, 1996.  In December 1998, the M&ROC 
granted a 20 percent disability rating for right AC strain 
effective October 31, 1996.  


FINDING OF FACT

The probative evidence demonstrates that the veteran's right 
AC strain disability is not manifested by recurrent 
dislocation of the shoulder with frequent episodes and 
guarding of all arm movements or limitation of motion of the 
arm midway between side and shoulder level.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for right AC strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5202 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that in October 1995 the 
veteran was diagnosed with mild AC strain secondary to 
overuse.  It was reported that he had been doing a lot of 
heavy lifting.

In January 1997 the veteran filed a claim for service 
connection for right shoulder pain.  In February 1997 he 
underwent a VA examination.  At the time of the examination 
the veteran reported that his shoulder was loose and that it 
pops a lot.  He said he experiences discomfort in his right 
shoulder primarily in cold weather.  He denied any limitation 
of the use of his right shoulder in his usual activities.  
Examination of the right shoulder revealed that the veteran 
had abduction from 0 degree to 142 degrees.  He had from 0 
degree to 160 degrees of extension.  He had 60 degrees of 
internal rotation and 90 degrees of external rotation.  

The veteran was diagnosed with mild to moderate shoulder 
discomfort which did not seem to limit his lifestyle in any 
way.  X-ray of the right shoulder revealed the articular 
surface of the humeral head to be normal.  The AC joint was 
normal.  The visualized adjacent ribs appeared normal.  The 
coracoid process and acromion were normal on the Y view.  The 
physician's impression was that there was no evidence of 
right shoulder pain etiology.  

In July 1997 the M&ROC granted service connection for right 
AC strain and assigned a rating of 0 percent effective 
October 31, 1996.  In its decision, the M&ROC explained that 
a non-compensable rating is assigned unless arm motion is 
limited at the shoulder level.

In August 1997 the veteran filed notice of disagreement.  He 
contended that the VA examination report did not acknowledge 
his report of two right shoulder dislocations.  



In his September 1997 appeal to the Board the veteran 
reported that since the VA examination his shoulder has 
deteriorated and has dislocated four times.  He stated that 
dislocation of his shoulder occurs when he performs his daily 
tasks as a rancher, such as, lifting bales of hay, roping a 
calf, and mounting and riding a horse.  

At his personal hearing in November 1997 the veteran 
contended, through his representative, that functional loss 
due to pain had not been adequately addressed in the M&ROC's 
decision.  Hearing Transcript (Tr.), p. 10.  He testified 
that he regularly experiences pain, popping, and catching, 
and that his shoulder dislocates.  Tr., p. 5.  He testified 
that he first dislocated his shoulder after active service 
when he threw a lariat rope while roping cattle.  Tr., p. 5.  
He testified that it dislocates to the rear.  Tr., p. 6.  The 
veteran also disagreed with the VA examiner's assessment that 
normal activities were not limited.  Tr., p. 7.  He further 
stated that surgery on his shoulder has not been recommended.  
Tr., p. 8.

In October 1998 a VA physician reevaluated the veteran's 
right shoulder based on the reports of two previous 
orthopedic examinations of April 1998 and July 1998.  
Examination of the right shoulder revealed a normal shoulder 
range of motion except for minimal limitation with the onset 
of pain on internal rotation.  Abduction and forward flexion 
were painless at 180 degrees with painless external rotation 
to 90 degrees but with the onset of mild pain on internal 
rotation at 80 degrees.  

The physician stated that there was no positive indication of 
instability on his shoulder and there was no evidence of any 
impingement syndrome.  The diagnosis was recurrent 
dislocations of the right shoulder with minimal loss of range 
of motion, and internal rotation restricted by the onset of 
pain.  The veteran was instructed to take part in physical 
therapy strengthening exercises and if there were no 
improvement after such physical therapy, he would be 
scheduled for an anterior, inferior capsular shift.  

In December 1998 the M&ROC assigned a rating of 20 percent 
because of the veteran's testimony regarding recurrent 
dislocations and the October 1998 VA examiner's diagnosis of 
recurrent dislocations raised a reasonable doubt which the RO 
resolved in favor of the minimal compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Criteria

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  In addition, both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).





Regarding the shoulder, the regulations provide that full 
shoulder forward elevation (flexion) and full shoulder 
abduction are from 0 degrees to 180 degrees.  Full external 
and internal shoulder rotation are from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I (1999).

Limitation of motion of the arm at the shoulder level 
warrants a 20 percent rating.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
rating for the major arm and 20 percent for the minor arm.  
Limitation of motion to 25 degrees from the side warrants a 
40 percent rating for the major arm and a 30 percent rating 
for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).

Impairment of the humerus manifested by recurrent dislocation 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements warrant a 30 percent rating for 
the major extremity and a 20 percent rating for the minor 
extremity.  Infrequent episodes of dislocation and guarding 
of movement only at the shoulder level warrants a 20 percent 
rating for the major or minor extremity.  Malunion of the 
humerus warrants a 20 percent rating where there is moderate 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).

Impairment of the clavicle or scapula manifested by 
dislocation warrants a 20 percent rating for the minor or 
major extremity.  Nonunion of the clavicle or scapula with 
loose movement also warrants a 20 percent rating.  Nonunion 
of the clavicle with loose movement or malunion of the 
clavicle or scapula is evaluated as 10 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board further notes that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In the instant case, the probative evidence demonstrates that 
the veteran is not entitled to an evaluation in excess of 20 
percent for his service-connected right AC strain under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 or 5202.  The 
veteran's right AC strain is currently rated under 38 C.F.R. 
§ 4.71a, DC 5202.  Under DC 5202, a higher rating of 30 
percent requires recurrent dislocation of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  Under DC 520l, a rating of 30 percent requires 
arm motion limitation to midway between side and shoulder 
level.

With regard to the frequency of dislocation of the 
scapulohumeral joint, the veteran contends that he 
experiences dislocations of his right shoulder.  He testified 
at his personal hearing that his shoulder dislocated 
approximately six times in 1997.  
Tr., pp. 6, 9.  He said that the first time it dislocated was 
when he threw a lariat rope while at work on the cattle 
ranch.  Tr., p. 5.  He also said that his shoulder dislocated 
when a horse he was riding jumped over a sage bush, as the 
horse was coming down it ridged him up and dislocation of his 
shoulder resulted.  

The veteran stated that he can usually get his shoulder back 
in the joint by manually rotating it forward because it 
always dislocates to the rear.  Tr., p. 6.  He also stated 
that several times his shoulder has partially dislocated, 
that is, "it slips but it doesn't actually come out."  Tr., 
p. 11.  The medical evidence shows that in October 1998 the 
veteran was diagnosed with recurrent dislocations of the 
right shoulder.  Based upon the foregoing, the Board finds 
that objective medical findings reveal that the veteran had 
no indication of instability on the right shoulder and no 
evidence of impingement syndrome.  The Board also finds that 
the veteran's recurrent dislocations are infrequent and 
therefore an evaluation in excess of 20 percent is not 
warranted.


A 30 percent rating under DC 5202 also requires guarding of 
all arm movements.  The evidence presented does not indicate 
that the veteran guards all arm movements.  There is however 
persuasive evidence that there is guarding of movement only 
at shoulder level.  The evidence reveals that the veteran is 
employed as a rancher, performing such tasks as horseback 
riding, roping, and handling hay bales.  The veteran stated 
that he has to take extra special care so that his shoulder 
does not dislocate when he is performing his job as a 
rancher.  Tr., p. 7.  

Although the veteran expressed disagreement with the VA 
examiner's February 1997 assessment that normal activities 
were not limited, he has not proffered sufficient evidence of 
specific activity or activities that are limited due to his 
right AC shoulder strain.  Moreover, the October 1998 VA 
examination report noted that on examination the veteran's 
right shoulder revealed a normal shoulder range of motion 
except for minimal limitation with the onset of pain on 
internal rotation.  Thus, based upon the foregoing, the 
veteran has not demonstrated that all arm movements are 
guarded due to his right AC strain disability.  However, he 
reported that he takes extra special care so that his 
shoulder does not dislocate which the Board interprets as 
guarding movement only at the shoulder level.  The foregoing 
constitutes persuasive evidence that the veteran's right 
shoulder condition does not warrant an evaluation of 30 
percent under DC 5202 based on guarding of all arm movements.

Furthermore, the Board finds that an evaluation of 30 percent 
for the veteran's right shoulder condition is not warranted 
under DC 5201.  The Board also finds that 38 C.F.R. § 4.40 
does not provide a basis for a higher evaluation in this 
case.  Under DC 5201 an evaluation of 30 percent is warranted 
when arm motion is limited to midway between side and 
shoulder level.  38 C.F.R. § 4.40 provides for a rating to be 
based on functional loss due to pain, and states that a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  

The Court in DeLuca, supra. at 206 held that DC 5201 does not 
subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14 does not 
forbid consideration of a rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  Id. (citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991)).  In this case, the probative 
medical evidence reveals normal range of motion of the 
veteran's right shoulder, except for minimal limitation with 
the onset of pain on internal rotation.  Abduction and 
forward flexion are reported to be painless at 180 degrees 
with painless external rotation to 90 degrees but with the 
onset of mild pain on internal rotation at 80 degrees.  

It was reported that there was no positive indication of 
instability on the veteran's shoulder or evidence of any 
impingement syndrome.  The veteran testified that his arm is 
painful at a certain point of raising it and any motion to 
the rear and to the side is painful.  Tr., p. 12.  The 
veteran's testimony that he experiences pain with any motion 
to the rear or to the side is not as probative as the VA 
medical report which showed there was no pain from abduction 
and forward flexion at 180 degrees and no pain with external 
rotation to 90 degrees.  The report further indicated that 
there was mild pain on internal rotation at 80 degrees.  
Thus, the Board finds that the evidentiary basis demonstrates 
that limitation of motion, including that which is due to 
pain or other pathology, does not constitute a level of 
impairment or disablement not already contemplated in the 
current 20 percent disability rating already assigned for a 
right AC strain.  See 38 C.F.R. § 4.40. 

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent for right AC 
strain.  Therefore the veteran's claim is denied.  Gilbert, 
supra.

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his right AC 
strain on the occasion of the grant of service connection by 
the M&ROC in July 1997, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson, supra. at 126.  

In initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board notes that staged ratings are not appropriate.

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran or his representative, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the 
Board finds no other provision upon which to assign a higher 
evaluation.  

With respect to this claim for an increased evaluation, the 
Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such a conclusion 
on its own.  In the veteran's case at hand, the M&ROC 
provided the veteran with the criteria for extraschedular 
evaluation, but did not actually discuss them in light 
thereof.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  As to 
the disability picture presented in this case, the Board 
cannot conclude that the disability picture with respect to 
right AC strain is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  

There exists no basis upon which to predicate a referral of 
the case to the Under Secretary for Benefits or Director of 
the VA Compensation and Pension Service for consideration of 
an extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 20 percent for 
right AC strain.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
right AC strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

